Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a method for surface finishing of pieces made of plastic material obtained by 3D printing.
Group II, claim(s) 12-27, drawn to an apparatus for surface finishing of pieces made of plastic material obtained by 3D printing.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a hermetically sealable chamber, a feeder, a heater placed at least at said bottom portion of said chamber, a circulator, and a separator this technical feature Crabtree (US 20190375158 A1, hereinafter “Crabtree”). See the rejection of claim 12 below.
During a telephone conversation with Gregory Sebald on 25 Oct 2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 12-27. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Allowable Subject Matter 
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the term “said liquid process plasticizer,” “said process plasticizer,” and “said plasticizer.” Consistent reference to the plasticizer would bring clarity to the claim. 

Claim 20 recites “a circulator.” Previously claim 1 recited “a circulator.” It will be assumed that this should be “the circulator.” 

Information Disclosure Statement
The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 21 recites “said air/vapour circulator,” which lacks antecedent basis, followed by “an air/vapour circulator.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12-13, 17, 22-23, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crabtree et al. (US 20190375158 A1, hereinafter “Crabtree”).

Regarding claim 12, Crabtree teaches an apparatus (see abstract) for surface finishing of pieces made of plastic material obtained by 3D printing, wherein it comprises: 
an hermetically sealable (0179 teaches the chamber is a “closed system”; 0136 says the chamber is sealed) chamber (chamber 408, Fig. 7) for containing at least one piece in need of treatment; 
a feeder (solvent distribution system, Fig. 7; 0144; see also 0129) for feeding a controlled amount of a liquid process plasticizer to a bottom portion of said chamber; 
a heater (0140 teaches that the walls of the chamber are heated, which includes the bottom wall) placed at least at said bottom portion (0140; the bottom wall) of said chamber for heating said liquid process plasticizer, thus forming, when said chamber is hermetically closed, a mixture of air and vapours (see Fig. 8, S418) of said process plasticizer, and for raising a temperature of said air/vapours mixture to a working temperature lower than a boiling temperature (0100 says the working temperature is based on the solvent’s boiling point) of said process plasticizer; 

a separator (solvent recovery system 412) for separating (0157) said process plasticizer vapours from said air/vapours mixture capable of being placed into communication with said chamber once said prefixed exposure time has lapsed. 

Regarding claim 13, Crabtree teaches wherein said feeder for feeding a controlled amount of process plasticizer comprises a housing for a packaged dose (0144 teaches that the cartridge may replace 406, the cartridge being the packaged dose of plasticizer) of said process plasticizer and a conduit (see Fig. 7 showing the arrow from 406 to the chamber 408) for placing into communication said housing with said chamber. 
Regarding claim 17, Crabtree teaches wherein said separator for separating said process plasticizer vapours from said air/vapour mixture comprises a thermoelectric condenser (0112 teaches that the solvent recovery unit may be a peltier heat pump system). 



Regarding claim 23, Crabtree further comprising a filter (carbon filters 416) configured to be placed into communication with said chamber (see Fig. 7) after the air/vapours mixture has been treated in said separator (see circuit diagram in Fig. 7). 

Regarding claim 27, Crabtree teaches further comprising a microprocessor (0130 teaches a Rasberry Pi processor as 418 in Fig. 7) for managing apparatus operation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree in view of Luo et al. (US 20180178241 A1, hereinafter “Luo”).
Regarding claim 16, Crabtree fails to teach wherein in said chamber a fan is provided powered by an external motor to create an air/vapour mixture circulation and uniform distribution of said mixture within said chamber. 
In the same field of endeavor Luo teaches that a vapor chamber for additive manufacturing may have a fan (see Fig. 9b; 0126).  It would have been prima facie obvious to incorporate this feature from Luo into Crabtree as an obvious improvement in order to increase the uniformity of vapor and heat in the chamber (0126). 

Claims 18, 19, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree in view of KRUZHKOV (RU 2625848 C1, hereinafter “Kruzhkov”, espacenet translation provided herewith).

Regarding claim 18, Crabtree teaches wherein said thermoelectric condenser is of the Peltier cells type (0112 teaches that the solvent recovery unit may be a peltier heat pump system) 
Crabtree fails to teach that the peltier cells are cooled by a cooling fluid in a closed circuit. 
In the same field of endeavor Kruzhkov teaches that a peltier may be cooled by a radiator (page 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Crabtree and Kruzhkov, as Kruzhkov teaches that a peltier along with a radiator (closed circuit of fluid) allows the peltier to be cooled even better than just the peltier alone (page 2). 

Regarding claim 19, Crabtree teaches comprising a body having an hermetically sealed inside part (chamber 408) connected to Peltier cells (see solvent recovery system 412 being in a closed system with chamber 408 in Fig. 7) said inside part being configured to be placed into communication with said chamber through a pump (vacuum pump 410) to let said air/vapours mixture circulate in the inside part of said body
Crabtree fails to teach fins thermally connected to a hot side of said Peltier cells. 
In the same field of endeavor Kruzhkov teaches that the side of a Peltier cell may have radiator fins connected on the side to remove heat (see Fig. 1 showing radiator fins 15 connected to peltier element 13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Crabtree and Kruzhkov, as Kruzhkov teaches 

Regarding claim 25, Crabtree fails to teach further comprising an externally mounted cooler for cooling said chamber. 
In the same field of endeavor Kruzhkov teaches that a Peltier cell and a radiator may be external to the chamber in order to remove heat from the chamber (see Fig. 1 showing radiator fins 15 connected to peltier element 13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Crabtree and Kruzhkov, as Kruzhkov teaches that a peltier along with a radiator (closed circuit of fluid) allows the peltier to be cooled even better than just the peltier alone (page 2).

Regarding claim 26, Crabtree teaches wherein said chamber is a tank (see Fig. 7) arranged within an outer housing (apparatus 400, Fig. 7; 0162 teaches a door/lid of the apparatus 400) containing and supporting said tank, said tank being hermetically sealable by a cover (door lid 415), in said outer housing and said feeder for supplying a controlled amount (0141 teaches a dosing amount being controlled for the plasticizer) of said process plasticizer and said separator (see Fig. 7 showing 412 within the outer housing) of said air/vapours mixture being contained in said outer housing.
Crabtree fails to teach having an insulating inner housing delimiting a gap with said tank.  

It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Kuzhkov and Crabtree, as providing insulation to the outer walls of the chamber would allow for greater temperature control, as Kruzhkov indicates. 
 
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree in view of KRUZHKOV and further in view of Zinniel (US 20090321972 A1, hereinafter “Zinniel”).
Regarding claim 20, Crabtree teaches wherein said condenser is a Peltier cell condenser (0112 teaches that the solvent recovery unit may be a peltier heat pump system) and directly communicates with said chamber through openings (see solvent recovery system 412 being in a closed system with chamber 408 in Fig. 7), an opposite side being in contact to a cold side of the Peltier cells , a circulator (vacuum pump 410, Fig. 7) for circulating said air/vapour mixture in said condenser being placed at one of said openings, 
Crabtree fails to explicitly teach a condenser formed on a side thereof internal to said chamber. 
In the same field of endeavor Zinniel teaches that a condenser may be positioned inside of a chamber for vapor smoothing (see cooling coils 30 in Fig. 2). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Crabtree and Zinniel. Crabtree shows a 
Crabtree also fails to teach a hot side of the Peltier cells being in contact to a heat exchanger to remove produced heat. 
In the same field of endeavor Kruzhkov teaches that the side of a Peltier cell may have radiator fins connected on the side to remove heat (see Fig. 1 showing radiator fins 15 connected to peltier element 13). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Crabtree and Kruzhkov, as Kruzhkov teaches that a peltier along with a radiator (closed circuit of fluid) allows the peltier to be cooled even better than just the peltier alone (page 2).

Regarding claim 21, Crabtree teaches wherein said air/vapour mixture circulator in said condenser serves (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency.; combining the condenser 412 and the vacuum pump 410 of Crabtree appears to be an obvious combination of parts) also as an air/vapour mixture circulator in said chamber when (an apparatus claim covers what a device is, not what it does. See MPEP 2114.II “Manner of Operating the Device Does Not Differentiate Apparatus Claim from the Prior Art.” See also MPEP 2114.I teaching that a functional limitation may be rejected under inherency.) said condenser is not in operation, during the process plasticizer heating step and during the step of .
 
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree in view of Chen (US Pat No 5004486). 
Regarding claim 24, Crabtree fails to teach wherein said filter comprises a bubbler device immersed in a liquid able to absorb or neutralize the residual process plasticizer contained in said air/vapours mixture after treatment in said separator.
Chen teaches that gasses may be purified by running them through a solvent in order to prevent air pollution (col. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Crabtree and Chen. Crabtree teaches that they run their exhausted gas through a carbon block before it is released into the atmosphere. Gas scrubbers are also known to clean particles or solvents from gasses. Further, a person having ordinary skill in the art before the effective filing date would have been motivated to use the scrubber of Chen in order to prevent contaminates from being released to the atmosphere (col. 1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Donovan et al. (US 20160108522 A1) teaching a vapor smoothing apparatus with a closed chamber, lid, and fan. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742